Citation Nr: 0217637	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-02 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for heart disorders as 
secondary to service-connected post-traumatic stress 
disorder (PTSD) with anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from September 1940 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The veteran's notice of disagreement also included the March 
2000 denial of an increased disability rating for PTSD with 
anxiety and depression.  However, the RO resolved this 
matter in the veteran's favor in a December 2001 rating 
action.  At that time, the RO advised the veteran that its 
action constituted a complete grant of benefits sought.  
Neither the veteran nor his representative has contested 
that determination.  Accordingly, the issue is not currently 
before the Board.    

The Board notes that the veteran requested a Travel Board 
hearing in his February 2001 substantive appeal.  He 
confirmed this request in correspondence dated in July 2001.  
However, the veteran failed to report for the Travel Board 
hearing scheduled in June 2002.  Therefore, the Travel Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704 (2002).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The veteran's sole service-connected disability is PTSD 
with anxiety and depression.  

3.  The veteran is currently diagnosed as having coronary 
artery disease.  

4.  There is no competent evidence showing that the service-
connected PTSD either caused or aggravated the veteran's 
coronary artery disease.   



CONCLUSION OF LAW

Service connection for heart disorders as secondary to 
service-connected PTSD with anxiety and depression is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects 
of claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of an 
October 1999 development letter, the March 2000 rating 
decision, and August 2000 statement of the case, the RO 
provided the veteran and his representative with the 
applicable law and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO's March 2001 letter explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to identify and secure 
evidence for the claim, and asked the veteran to submit or 
authorize the release of additional evidence relevant to the 
claim.  The January 2002 supplemental statement of the case 
included the text of the VCAA statute with respect to the 
notice and duty to assist requirements.  Accordingly, the 
Board finds that the RO has provided the veteran and his 
representative all notice required by the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).    

With respect to the duty to assist, the RO secured VA 
treatment records, which included certain private medical 
records that the veteran had requested to be sent to the VA 
facility where he is treated.  In addition, the RO obtained 
additional evidence from Sacred Heart Medical Center, as 
authorized by the veteran.  The Board notes that, although 
the veteran indicated that he had received treatment at that 
facility from 1995, the records obtained suggest no evidence 
of treatment there prior to 1998.  Thus, it appears that all 
records from Sacred Heart Medical Center have been obtained.  
The veteran has not identified any other private evidence, 
and there is no indication that other VA or private evidence 
relevant to the claim is outstanding.  

The Board notes that, in the November 2002 Written Brief 
Presentation, the veteran's representative requests that the 
Board obtain a medical opinion for the appeal pursuant to 
the VCAA.  Under the VCAA, in the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West Supp. 2002).  Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  As discussed in more 
detail below, there is no competent evidence associating the 
veteran's heart disorder to his service-connected PTSD, such 
that no additional evidence is needed to make a decision on 
the claim.  Thus, the Board finds that the duty to assist is 
satisfied.  38 U.S.C.A. § 5103A.  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Because the 
RO has adjudicated the claim pursuant to the requirements of 
the VCAA, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).
Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

A claim for secondary service connection also requires 
competent medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998).

The Board initially notes that there is no evidence of 
coronary artery disease or other heart disorder in service 
or for many years thereafter.  In addition, there is no 
medical evidence that relates the cardiac disorder directly 
to service.  Thus, there is no basis for establishing 
service connected for a heart disorder as directly or 
presumptively related to service.  38 U.S.C.A. §§ 1101, 
1110, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran specifically alleges only that his coronary 
artery disease has been caused or aggravated by his service-
connected PTSD with anxiety and depression.  Upon review of 
the record, however, the Board finds that the evidence does 
not support the veteran's contention.  That is, there is no 
medical evidence at all that establishes or suggests that 
the service-connected PTSD caused or aggravated the coronary 
artery disease.  Records show that the veteran was admitted 
to Sacred Heart Medical Center in April 1998 following acute 
myocardial infarction.  During this hospitalization, he was 
initially diagnosed as having coronary artery disease.  
Admission notes indicate that medical personnel were aware 
of the veteran's history of PTSD.  However, there is no 
reference to PTSD causing or aggravating his heart condition 
in the records of hospitalization or follow-up care, private 
or VA.  The Board notes that a cardiac rehabilitation 
progress note dated in August 1998 mentions the veteran's 
modifiable risk factors as hypertension and stress.  
Although it is commonly accepted that stress may result in 
temporary exacerbation of cardiac symptoms, this record 
fails to provide any support for the assertion that PTSD has 
caused or resulted in an increase in the underlying coronary 
artery disease.  Absent such evidence, the claim must fail.      

The Board emphasizes that a determination as to possible 
etiology or worsening of a medical condition as the result 
of another medical condition is necessarily a medical 
question, such that only medical evidence is competent 
evidence to decide the issue.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Thus, the veteran's lay 
opinion suggesting that his service-connected PTSD caused or 
aggravated his coronary artery disease is not competent 
evidence needed to establish service connection.  Velez, 11 
Vet. App. at 158.

Similarly, the Board observes that, in his March 2000 notice 
of disagreement, the veteran states that doctors at Sacred 
Heart Medical Center told him that his "heart condition is 
contributed by my stress and anxiety of my [service-
connected] PTSD condition."  However, "the connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, as 
discussed above, there is no such opinion reflected in the 
medical records.  

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for heart disorders 
as secondary to service-connected PTSD with anxiety and 
depression.  38 U.S.C.A. § 5107(b).  That is, there is no 
competent medical evidence establishing that the PTSD caused 
or aggravated the veteran's coronary artery disease.  
Therefore, the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor.  
Accordingly, the appeal is denied.


ORDER

Service connection for heart disorders as secondary to 
service-connected PTSD with anxiety and depression is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

